Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 recites the limitation "one of the pair of counter-balance valves" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites the limitation "the pair of counter-balance valves" in line 2.  There is insufficient antecedent basis for this limitation in the claim.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 21-23 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuan et al.  (201000958535).  Yuan et al. discloses (claims 1 and 33) a hydraulic cylinder 22, a first control valve (82a of valve assembly 56a) fluidly connected to the hydraulic cylinder 22, and a controller 60 in communication with the first control valve (82a of valve assembly 56a), the controller 60 being adapted to transmit move signals (paragraph [0037]) to the control valve 56a that causes the hydraulic cylinder to extend and/or retract, and the controller 60 being adapted to transmit a vibration signal (Us, see paragraphs [0058] – [0065]) to the first control valve 56a to produce a fluctuating pressure that causes the hydraulic cylinder to produce a vibratory response, and (claim 22 and 33) a second control valve (82b of valve assembly 56a) fluidly connected to the hydraulic cylinder 22, wherein the first control valve (82a of valve assembly 56a) is fluidly connected to a first chamber (head side) of the hydraulic cylinder 22 and the second control valve (82b of valve assembly 56a) is fluidly connected to the second chamber (rod side) of the hydraulic cylinder 22, and (claim 23 and 33) the first and second control valves are independently operable (figure 3) with respect to each other.  Identifying a vibratory condition (claim 33) is broadly considered inherent based on the fact that the purpose of sending a vibration signal to the control valve is to reduce expected or known vibration in the boom assembly.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 21, 22, 23, and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 1, and 3, respectively, of U.S. Patent No. 10,724,552. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 1, 1, and 3 of the patent "anticipates" application claims 21, 22, 23, and 27.  Accordingly, application claims 21, 22, 23, and 27 are not patentably distinct from patent claims 1, 1, 1, and 3.  Here, patent claims 1, 1, 1, and 3 require a hydraulic cylinder, a first control valve fluidly connected to the first chamber, and a second control valve fluidly connected to the second chamber, the first and second control valves being independently operable with respect to each other, and a controller in communication with the first control valve and the second control valve, the controller adapted to transmit move signals to at least one of the control valves that cause the hydraulic cylinder to extend and/or retract, and the controller adapted to transmit a vibration signal to at least one of the control valves to produce a fluctuating pressure that causes the hydraulic cylinder to produce a vibratory response, wherein the second control valve includes a pressure sensor adapted to measure a vibration load applied to the hydraulic cylinder, while application claims 21, 22, 23, and 27 only require a hydraulic cylinder, a first control valve fluidly connected to the hydraulic cylinder, a second control valve fluidly connected to the hydraulic cylinder, a controller in communication with the first control valve, the controller being adapted to transmit move signals to the control valve that causes the hydraulic cylinder to extend and/or retract, and the controller being adapted to transmit a vibration signal to the first .  

Allowable Subject Matter
Claims 24-26, 28-32, 34, 37-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The improvements comprise the condition of a net load being supported by the first chamber triggering the vibratory response, the addition of a counter-balance valve and connections to the control valves thereof, and identifying the first and second chambers as one of an unloaded chamber or a loaded chamber.

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS E LAZO/Primary Examiner,
Art Unit 3745 
March 19, 2021